UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

United Stales of America )
) Case No; 2:19-cr-96
V. )
Joseph Wesley Harrison
Defendant
CONSENT TO APPEAR BY VIDEO OR AUDIO TELECONFERENCE
Pursuant to The CARES Act, ILR. 748, the Court's Standing Order 20-08, and Rule S¢f).
Rule 10(c), and Rule 43(¢)( 1B) of the Federal Rules of Criminal Procedure. the Defendant hereby
acknowledges Defendant has received and/or been read the indictment, information, or petition,
that such charging instrument has been reviewed by Defendant with counsel. that Defendant
understands the nature of the offenses charged, and that Defendant understands Defendant's
right to appear in person for the initial appearance and arraignment. Acknowledging such. the
Defendant hereby knowingly and voluntarily waives Defendant's right to appear in person and
hereby consents to appearance by use of video teleconferencing. or by — audio
teleconferencing if video teleconferencing is not reasonably available, for the following:
fd Detention hearings under 18 U.S.C. § 3142
QC) tnitial appearances under Rule S of the Federal Rules of Criminal Procedure
C) Preliminary hearing under Rule 5.1 of the Federal Rules of Criminal Procedure
Waivers of indictment Rule 7(b) of the Federal Rules of Criminal Procedure

Arraignments under Rule 10 of the Federal Rules of Criminal Procedure

O O Q

Probation and supervised release revocation proceedings under Rule 32.1] of the Federal

Rules of Criminal Procedure

0

Pretrial release revocation proceedings under 18 U.S.C. § 3148
O1 Appearances under Rule 40 of the Federal Rules of Procedure

lof2

 

 

Case 2:19-cr-00096-JRG-CRW Document 314 Filed 06/03/20 Page 1of2 PagelD#: 573
QO Misdemeanor pleas and sentencings as described in Rule 43(b}(2) of the Federal Rules
of Criminal Procedure

(] Proceedings under chapter 403 of ttle 18, United States Code {commonly known as
the “Federal Juvenile Delinquency Act), except for contested transfer hearings and
juvenile delinquency adjudication or tral proceedings.

QO} Felony pleas under Rule 11 of the Federal Rules of Criminal Procedure and felony
sentencings under Rule 32 of the Federal Rules of Criminal Procedure upon a finding
by the presiding district judge that the plea or sentencing cannot be further delayed

without serious harm to the interests of justice.

buy A.@. qa = _ Qe vu rnd Defendant's Attorney
enpinne
Povmniinain ohn ott Aelinta—t

Mary, QQ, 2020

Date

APPROVED BY:

Cpt 4PLA G6 : | [eos

‘Dye to the COVID-19 pandemic. conformed signatures by permission will be accepted. If signed by pemnission, defense
course) nepresetits Unit defendant sive express penmision to apply his’her signature

2o0f2

 

Case 2:19-cr-00096-JRG-CRW Document 314 Filed 06/03/20 Page 2of2 PagelD #574
